—Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered February 9, 1994 which, after a non-jury trial, dismissed plaintiffs complaint, unanimously modified, on the law, to the extent of reinstating plaintiff’s first cause of action, and granting plaintiff judgment thereon for the sum of $8,875, and otherwise affirmed, without costs.
The trial court’s determination that defendant had not agreed to pay part of the contempt judgment rendered against plaintiff as the registered managing agent of the building and against the corporate owner of the premises is contrary to the evidence adduced at trial. By resolution dated June 3, 1987, defendant "expressly consented” to pay his share of the corporation’s liabilities which, at the time, included the outstanding Housing Court judgment. Defendant is not, however, responsible for reimbursement of that portion of the judgment attributable to plaintiff individually.
Plaintiff is not entitled to recover on the second cause of action since the obligation therein asserted was conditioned upon the successful refinancing which did not occur through no fault of defendant. Plaintiffs second cause of action, therefore, was properly dismissed.
We have considered plaintiff’s remaining arguments and *203find them without merit. Concur—Ellerin, J. P., Rubin, Nardelli and Williams, JJ.